Case 1:20-cv-23275-UU Document 18 Entered on FLSD Docket 02/18/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 20-23275-CIV-UNGARO/O'SULLIVAN

 WILLIAM B. NUNEZ,
       Plaintiff,

 vs.

 COMMISSIONER OF SOCIAL SECURITY,
     Defendant.
                                                     /


                                        SCHEDULING ORDER

         THIS CASE is before the Court sua sponte. Accordingly, it is hereby

         ORDERED AND ADJUDGED:

         (1)     Plaintiff shall file a motion for summary judgment, setting forth the reasons for

 relief and including citations to the administrative record and relevant legal authorities on or

 before sixty (60) days from the date of this Order.

         (2)     Defendant shall file a response to Plaintiff’s motion for summary judgment and

 Defendant’s motion for summary judgment within thirty (30) days after Plaintiff files his motion

 for summary judgment.

         (3)     Plaintiff may respond to Defendant’s motion for summary judgment and reply to

 Defendant’s response to Plaintiff’s motion for summary judgment within thirty (30) days after

 Defendant files a response and motion as set forth in Paragraph 2 above.

         (4) The requirements of Local Rule 56.1 shall not apply to this matter. The parties

 should not file a separate statement of facts and the statement of facts need not be in separately

 numbered paragraphs. The facts shall be supported by specific references to the administrative record.

         DONE AND ORDERED in Chambers at Miami, Florida this 18th day of February, 2021.




                                                 JOHN J. O’SULLIVAN
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
